       Case 1:17-cv-00113-RB-KRS Document 69 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

LIMING WU,

       Plaintiff,

v.                                                                   No. CIV 17-113 RB/KRS

RYAN ZINKE, Secretary of the United States
Department of the Interior, et al.,

       Defendants.
                                    ORDER TO SHOW CAUSE

       THIS MATTER is before the Court upon review of the record. On October 22, 2020, the

Court granted Plaintiff an extension until November 6, 2020, to file a fifth amended complaint

and cautioned Plaintiff that future requests for extensions will not be granted absent extenuating

circumstances and a showing of good cause. (Doc. 68). As of the date of this order, Plaintiff has

not filed an amended complaint or asked for an extension of time to do so. A district court has

inherent power to dismiss a case for failure to prosecute or for failure to comply with a court

order. See Olsen v. Mapes, 333 F.3d 1199, 1204 (10th Cir. 2003). Plaintiff’s “pro se status does

not relieve [her] from complying with the court’s procedural requirements.” Barnes v. United

States, 173 Fed. Appx. 695, 697 (10th Cir. April 4, 2006) (unpublished) (citation omitted).

       IT IS THEREFORE ORDERED that no later than December 21, 2020, Plaintiff shall

respond in writing to this order and show cause why this case should not be dismissed.

Plaintiff’s failure to respond to this order may result in this case being dismissed without

prejudice without further notice.

       IT IS SO ORDERED.


                                                      __________________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STAGES MAGISTRATE JUDGE
